DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The rejection of claims 1-5 under 112(b) is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pub 2016/0019834).

With respect to claim 1, Hall discloses a multi-display apparatus, comprising: a plurality of display modules; (see fig. 1; par 0037; discloses the multi-panel modular preassembled display unit 10 comprises a plurality of LED display panels 50) and one or more sensors, (par 0073; discloses the display panels 950 may include one or more sensors to self-regulate operation based on external conditions. For example, the sensor may reduce or increase the brightness of the display panels based on the ambient light.) wherein the plurality of display modules include a first display module and a second display module installed at a rear stage of the first display module, (see fig. 5; par 0047; discloses FIG. 5 illustrates two display panels next to each other and connected through the cables such that the output cable 165 of the left display panel 50A is connected with the input cable 160 of the next display panel 50B. ) the first display module includes a display and a transmitter, and the second display module includes a receiver, (par 0045; discloses each modular LED display panel 50 is capable of receiving input using an integrated data and power cable from a preceding modular LED display panel and providing an output using another integrated data and power cable to a succeeding modular LED display panel.) the transmitter of the first display module and the receiver of the second display module include a circuitry, respectively, (see fig. 7B; discloses each display panel comprises a receiver circuit 725 with an interface circuit 751 for receiving input and transmitting output to next display panel) the first display module is configured to display an image on the display based on a first signal, (see par 0062; discloses The interface circuit 751 provides the received data packets to the graphics processor 757 through a receiver bus 754. Par 0063; discloses A scan controller 759, which may include an address decoder, receives the media to be displayed and identifies individual LEDs in the LEDs 710 that need to be controlled. The scan controller 759 may determine an individual LEDs color, brightness, refresh time, and other parameters associated to generate the display); the first display module is configured to transmit a signal including the first signal to the receiver of the second display module through the transmitter; (see par 0049; discloses  a LED display panel 50 at a first end receives an input data connection from a data source and has an output data connection to a next LED display panel in the row. Each further LED display panel 50 provides data to a next adjacent LED display panel until a LED display panel 50 at second end of the row is reached);
Hall discloses in different embodiment, the first display module is configured to transmit a second signal and a flag signal to the receiver of the second display module through the transmitter, the second signal being obtained by the first display module from the one or more sensors, the flag signal indicating that the second signal is included in the transmitted signal (par 0081; discloses the functioning of the monitoring circuit 1205 may be incorporated into the individual panel. For example, each panel 1250 may include software and/or hardware to perform the monitoring functions ; par 0086; discloses the monitoring circuit 1375 may also include sensors such as temperature sensor, optical sensor including ambient light sensor, magnetic sensor, current sensor, power sensor, as well as other sensors. Based on the results from the sensor, the monitoring circuit 1375 determines the need to communicate with the receiver box or with a remote monitoring computer. In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to incorporate monitoring circuit comprising sensor on each of the display panels that can detect defect based on sensor data and communicate the signals to the control board such that necessary correction steps may be taken by the control board to correct the defects for the particular display panel.

With respect to claim 2, Hall discloses further comprising: a control box including a circuitry and configured to control the plurality of display modules, (see fig. 6; control circuit 40 connected to plurality of display panels 50) wherein the plurality of display modules are constituted by a plurality of module sets each including the display modules sequentially connected, (par 0049; discloses referring to FIG. 6, for each row, a LED display panel 50 at a first end receives an input data connection from a data source and has an output data connection to a next LED display panel in the row. i.e. they are sequentially connected) and the control box receives signals through a plurality of transmission lines connected to display modules of a final stage in each of the module sets (par 6; discloses  the data receiver box 40 is connected to plurality of rows of displays via different transmission lines).

With respect to claim 3, Hall discloses wherein the control box includes: a detector configured to detect whether the signals from the plurality of transmission lines include the flag signal; (par 0080; discloses each individual display panel 1250 includes a media processing chip comprising a network interface card. Thus each panel has an individual media access control (MAC) address, which enables each display panel 1250 to communicate in both directions (receive and send data); par 0086; discloses In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56; therefore the control box can detect the ID of the panel and defect type from the error message that is specific to a particular display in a particular row) and a selector configured to select a transmission line detected as including the flag signal by the detector and set the selected transmission line as a channel for communication with the a sensor of the one or more sensors, (par 0086; discloses The monitoring circuit 1375 may also include sensors such as temperature sensor, optical sensor including ambient light sensor, magnetic sensor, current sensor, power sensor, as well as other sensors. Based on the results from the sensor, the monitoring circuit 1375 determines the need to communicate with the receiver box; In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56; fig. 6; discloses the control box 40 connected to plurality of rows of displays with different communication line allowing control box to identify a specific display in a specific row; Therefore based on the signal comprising ID of the panel, the control can identity a particular display panel that is located in a specific row using the communication line connected between the control box and the specific row of displays)  wherein each of the detector and the selector includes a circuitry (par 0086; discloses monitoring circuit 1375 may be implemented in software and/or hardware and may be instructions to be performed using the graphics processor 1357 or other processor available to the monitoring circuit 1375).

With respect to claim 4, Hall discloses a display module used to configure a multi-display apparatus, (see fig. 1; discloses modular display comprising plurality of display panels 50) comprising: a display; a transmitter; and a processor, (see fig. 7B; discloses each panel comprises a LED module 710, interface circuit 751 and graphics processor 757) wherein the transmitter includes a circuitry, (see fig. 7B; discloses the transmitter includes an interface circuit 751 that transmits data and power signal to next display panel) wherein the processor is configured to: control the display to display an image based on a first signal, (see par 0062; discloses The interface circuit 751 provides the received data packets to the graphics processor 757 through a receiver bus 754. Par 0063; discloses A scan controller 759, which may include an address decoder, receives the media to be displayed and identifies individual LEDs in the LEDs 710 that need to be controlled. The scan controller 759 may determine an individual LEDs color, brightness, refresh time, and other parameters associated to generate the display); control the transmitter to transmit a signal including the first signal to a receiver of a second display module installed at a rear stage of the display module through the transmitter (see par 0049; discloses  a LED display panel 50 at a first end receives an input data connection from a data source and has an output data connection to a next LED display panel in the row. Each further LED display panel 50 provides data to a next adjacent LED display panel until a LED display panel 50 at second end of the row is reached);

Hall discloses in different embodiment control the transmitter to transmit a second signal and a flag signal to a receiver of a second display module installed at a rear stage of the display module through the transmitter, and wherein the second signal is obtained by the display module from a sensor, and the flag signal indicates that the second signal is included in the transmitted signal (par 0081; discloses the functioning of the monitoring circuit 1205 may be incorporated into the individual panel. For example, each panel 1250 may include software and/or hardware to perform the monitoring functions ; par 0086; discloses the monitoring circuit 1375 may also include sensors such as temperature sensor, optical sensor including ambient light sensor, magnetic sensor, current sensor, power sensor, as well as other sensors. Based on the results from the sensor, the monitoring circuit 1375 determines the need to communicate with the receiver box or with a remote monitoring computer. In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to incorporate monitoring circuit comprising sensor on each of the display panels that can detect defect based on sensor data and communicate the signals to the control board such that necessary correction steps may be taken by the control board to correct the defects for the particular display panel.

With respect to claim 5, Hall discloses a control box for a multi-display apparatus receiving signals from a plurality of display modules, through a plurality of transmission lines, (see fig. 6; discloses data receiver box 40 connected to plurality of display panels 50 via plurality of connection lines); 
In one embodiment, Hall discloses the control box comprising: a detector configured to detect whether the signals from the plurality of transmission lines include a generated flag signal; (par 0080; discloses each individual display panel 1250 includes a media processing chip comprising a network interface card. Thus each panel has an individual media access control (MAC) address, which enables each display panel 1250 to communicate in both directions (receive and send data); par 0086; discloses In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56; therefore the control box can detect the ID of the panel and defect type from the error message that is specific to a particular display in a particular row) and a selector configured to select a transmission line detected as including the flag signal by the detector and set the selected transmission line as a channel for communication with a sensor; (par 0086; discloses The monitoring circuit 1375 may also include sensors such as temperature sensor, optical sensor including ambient light sensor, magnetic sensor, current sensor, power sensor, as well as other sensors. Based on the results from the sensor, the monitoring circuit 1375 determines the need to communicate with the receiver box; In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56; fig. 6; discloses the control box 40 connected to plurality of rows of displays with different communication line allowing control box to identify a specific display in a specific row; Therefore based on the signal comprising ID of the panel, the control can identity a particular display panel that is located in a specific row using the communication line connected between the control box and the specific row of displays) wherein the flag signal indicates that a signal obtained by a display module among the plurality of display modules from the sensor is included in a signal received through the transmission line among the signals, (see par 0086; discloses Based on the results from the sensor, the monitoring circuit 1375 determines the need to communicate with the receiver box. In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56) and wherein each of the detector and the selector includes a circuitry (par 0086; discloses monitoring circuit 1375 may be implemented in software and/or hardware and may be instructions to be performed using the graphics processor 1357 or other processor available to the monitoring circuit 1375);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to allow the plurality of display panels to communicate with the control box via the plurality of communication lines in order to allow the control box to identify the particular display that has defect and perform necessary correction steps.

With respect to claim 6, Hall discloses a method of transmitting a signal of a multi-display apparatus including a plurality of display modules sequentially connected and including a first display module and a second display module installed at a rear stage of the first display module, (see fig. 1; par 0037; discloses the multi-panel modular preassembled display unit 10 comprises a plurality of LED display panels 50; see fig. 5; par 0047; discloses FIG. 5 illustrates two display panels next to each other and connected through the cables such that the output cable 165 of the left display panel 50A is connected with the input cable 160 of the next display panel 50B.) each of the plurality of display modules including one or more sensors, (par 0073; discloses the display panels 950 may include one or more sensors to self-regulate operation based on external conditions. For example, the sensor may reduce or increase the brightness of the display panels based on the ambient light) and each of the first display module and the second display module including a circuitry, (see fig. 7B; discloses each display panel comprises a receiver circuit 725 with an interface circuit 751 for receiving input and transmitting output to next display panel); displaying, by the first display module, an image on a display based on a first signal (see par 0062; discloses The interface circuit 751 provides the received data packets to the graphics processor 757 through a receiver bus 754. Par 0063; discloses A scan controller 759, which may include an address decoder, receives the media to be displayed and identifies individual LEDs in the LEDs 710 that need to be controlled. The scan controller 759 may determine an individual LEDs color, brightness, refresh time, and other parameters associated to generate the display); generating, by the first display module, and transmitting, by the first display module, a signal including the first signal to the second display module installed at the rear stage of the first display module (see par 0049; discloses  a LED display panel 50 at a first end receives an input data connection from a data source and has an output data connection to a next LED display panel in the row. Each further LED display panel 50 provides data to a next adjacent LED display panel until a LED display panel 50 at second end of the row is reached); 
Hall discloses in different embodiment, generating, by the first display module, a flag signal; and transmitting, by the first display module, a signal including the flag signal- and a second signal to the second display module installed at the rear stage of the first display module; wherein the second signal is obtained by the first display module from the one or more sensors, and the flag signal indicates that the second signal is included in the transmitted signal (par 0081; discloses the functioning of the monitoring circuit 1205 may be incorporated into the individual panel. For example, each panel 1250 may include software and/or hardware to perform the monitoring functions ; par 0086; discloses the monitoring circuit 1375 may also include sensors such as temperature sensor, optical sensor including ambient light sensor, magnetic sensor, current sensor, power sensor, as well as other sensors. Based on the results from the sensor, the monitoring circuit 1375 determines the need to communicate with the receiver box or with a remote monitoring computer. In one embodiment, an error message is generated by the monitoring circuit 1375 identifying the type of defect and the ID of the panel and then transmitted using the TX-RX circuit 56.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hall to incorporate monitoring circuit comprising sensor on each of the display panels that can detect defect based on sensor data and communicate the signals to the control board such that necessary correction steps may be taken by the control board to correct the defects for the particular display panel.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are object for being directly or indirectly dependent on claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the argument do not apply to new ground of rejection. 
With respect to claim 1, 4 and 6, applicant’s representative argued that the cited references fail to disclose the first display module is configured to transmit a signal including the first signal, a second signal and a flag signal to the receiver of the second display module through the transmitter, the second signal being obtained by the first display module from the one or more sensors, the flag signal indicating that the second signal is included in the transmitted signal; 
However examiner respect fully disagrees, Hall discloses plurality of display panel in a single row are connected in a daisy-chained connection (see fig. 6) where first display panel receives signals from the control board and transmits the signal to the next display panel  via the interface circuit 751 (see fig. 7B); Hall discloses the transmitting data signal from one display to adjacent display (see par 0049);
Further in different embodiment, Hall discloses each display panel may include monitoring circuit allowing display panels to communicate bi-directionally (see par 0081); therefore signal may be sent from display panels to the receiver box. Further hall discloses in one embodiment, monitoring circuit in each display panel may include one or more sensors and based on the results from the sensor, the monitoring circuit determines the need to communicate with the receiver box and transmits error message identifying the type of defect based on the sensor results and ID (flag) of the panel using the TX-RX circuit. Therefore Hall discloses the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624   

/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624                                                                                                                                                                                                                                                            
04/27/2022